881 So.2d 64 (2004)
Barry JOHNSON, Appellant,
v.
FLORIDA DEPARTMENT OF LAW ENFORCEMENT, Appellee.
No. 1D04-2154.
District Court of Appeal of Florida, First District.
August 19, 2004.
James V. Cook, Tallahassee, for Appellant.
Fern Rosenwasser, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of June 25, 2004, the Court has determined that the second motion for rehearing was not authorized, and therefore did not delay rendition of the underlying Order Dismissing *65 Cause Sua Sponte. Specifically, although the April 6, 2004, order denying rehearing provided an alternative basis for the disposition, it reaffirmed the original determination. Thus, the order did not change the entire basis for the previous ruling. C.f. Dade Federal Savings & Loan Ass'n v. Smith, 403 So.2d 995, 999 (Fla. 1st DCA 1981) (determining that second motion for rehearing was authorized in the limited circumstances where the ruling on a first motion for rehearing changes the entire basis of the previous ruling). Accordingly, the instant appeal is hereby dismissed as untimely.
BOOTH, WEBSTER, and DAVIS, JJ., concur.